DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 11 & 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claims 11 & 15 recites the limitations "…lighting system generates the illumination patterns based on the data received from the one or more vibration sensors and based on a proximity from which the electric scooter is to another electric scooter…". It is unclear as to how the proximity of another vehicle is determined without corresponding sensing means. (i.e. ultrasonic, infrared, Wifi, Bluetooth, etc.) The written description requirement is not necessarily met when the claim language appears in ipsis verbis in the specification, and the appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement."Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 968, 63 USPQ2d 1609, 1616 (Fed. Cir. 2002). (MPEP 2163.03.V.)

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 12, 16, 18 -19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Grossman (GB 2422583 – See Description Provided).
Claims 12, 16, 18;
Grossman teaches a method performed by a scooter lighting system  16 stored within a control system 40 of an electric scooter, the method comprising: receiving data captured by one or more vibration sensors disposed within the electric scooter; generating an illumination pattern based on the data received from the one or more vibration sensors; and causing the one or more lighting devices to emit light in response to the generated illumination patterns (Page 3, Lines 25-28); 
wherein generating an illumination pattern based on the data received from the one or more vibration sensors includes generating illumination patterns based on the data received from the one or more vibration sensors and based on forces applied to the deck of the chassis of the electric scooter by a rider of the electric scooter (Page 3, Lines 25-28 – user’s foot landing on the platform); 
wherein receiving data captured by one or more vibration sensors disposed within the electric scooter includes measuring forces applied to the chassis of the electric scooter. (Page 3, Lines 25-28 – sensor considered capable in determining chassis stress); wherein the one or more vibration sensors capture forces applied to the electric scooter during movement of the electric scooter through an environment. (Page 3, Lines 25-28)
Claim 19;
Grossman teaches a non-transitory, computer-readable medium whose contents, when executed by a scooter lighting system of an electric scooter, cause the scooter lighting system to perform a method, the method comprising: receiving movement data captured by one or more inertial measurement units (IMUs) or vibration sensors disposed within the electric scooter; and causing one or more lighting devices of the electric scooter to emit light in response to the movement data captured by the one or more IMUs or vibration sensors. (Fig. 4, Page 3, Lines 20-21 – preset lighting modes triggered by vibrational signals)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Grossman (GB 2422583) and further in view of Ulmen (US 20200283086).
Claim 1; 
Grossman teaches an electric scooter (Fig. 1), comprising: a chassis 22 that includes an electric battery , a controller 40, and a memory accessible by the controller; a deck 20 disposed on top of the chassis; a steering tube 210 attached to the chassis; handlebars 36 supported by the steering tube; a front wheel 28, a back wheel 30; one or more lighting devices 16; one or more vibration sensors; and a scooter lighting system stored within the memory of the electric scooter (Page 3, Lines 20-21), wherein the scooter lighting system: receives data captured by the one or more vibration sensors; generates illumination patterns based on the data received from the one or more vibration sensors; and causes the one or more lighting devices to emit light in response to the generated illumination patterns (Page 3, Lines 20-21, 25-28). Grossman does not teach a hub motor fixed to the front wheel and controlled by the controller
Ulmen teaches a front wheel hub motor (Fig. 1 & 13) and controlled by a controller (Fig. 10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to additionally use the hub motor and control system of Ulmen with the scooter assembly of Grossman to allow for a scooter system with a drive unit directly controlled at the wheels. This would provide for a propulsion system with less drive line losses and introduce the obvious benefit of improved efficiency. (Ulmen, ¶0056, Lines 1-8)
Claim 4;
Grossman as modified teaches the one or more vibration sensors include vibration sensors disposed within the chassis of the electric scooter. (Fig. 4)
Claim 9;
Grossman teaches an electric scooter (Fig. 1), comprising: a chassis 22 that includes an electric battery , a controller 40, and a memory accessible by the controller; a deck 20 disposed on top of the chassis; a steering tube 210 attached to the chassis; handlebars 36 supported by the steering tube; a front wheel 28, a back wheel 30; one or more lighting devices 16; one or more vibration sensors; and a scooter lighting system stored within the memory of the electric scooter wherein the one or more vibration sensors capture forces applied to the electric scooter during movement of the electric scooter through an environment. (Page 3, Lines 20-21).

Claims 2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Grossman (GB 2422583) in view of Ulman (US 20200283086) as applied to claim 1 above, and in further view of Kertes (US 7311164).
Claim 2;
Grossman as modified teaches an electric scooter (Fig. 1), comprising illumination means wherein the scooter lighting system causes, for every discrete vibration event captured by the one or more vibration sensors, a single LED of the multiple addressable LEDs to emit light or stop emitting light. (Page 3, Lines 25-28) Grossman does not teach one or more lighting devices are light emitting diode (LED) strips located within the steering tube of the electric scooter or located on an outer surface of the chassis of the electric scooter; nor does Grossman teach the scooter lighting system generates the illumination patterns based on the data received from the one or more vibration sensors and based on a current speed at which the electric scooter is being driven by a rider of the electric scooter.
Kertes teaches one or more lighting devices are light emitting diode (LED) strips (Fig. 1, 8) having multiple addressable LEDs (Fig. 3); wherein the one or more lighting devices include lighting devices located on an outer surface of the chassis of the electric scooter. (Fig. 1, 8); wherein one or more lighting devices are light emitting diode (LED) strips (Fig. 1, 8) having multiple addressable LEDs (Fig. 3); wherein the scooter lighting system generates the illumination patterns based on a current speed (Col. 3, Lines 3-10) at which the electric scooter is being driven by a rider of the electric scooter.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to alternatively use the speed triggered external lighting means of Kertes with the scooter of Grossman to allow for improved lighting of an electric scooter. Utilizing externally mounted lighting devices on a vehicle would provide for the predictable result of increased visibility, and particularly at increased speeds. Improved lighting would therefore provide for the obvious benefit of improved safety to an operator. (Kertes, Col. 1, Lines 10-14)
Claim 10;
Grossman as modified teaches one or more lighting devices are light emitting diode (LED) strips (Kertes, Fig. 1, 8) having multiple addressable LEDs (Kertes, Fig. 3); wherein the scooter lighting system generates the illumination patterns based on a current speed (Kertes, Col. 3, Lines 3-10) at which the electric scooter is being driven by a rider of the electric scooter.
Claims 13-14, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Grossman (GB 2422583) as applied to claim 12 and 19 above, and in further view of Kertes (US 7311164).
Claim 13;
Grossman as modified teaches an electric scooter (Fig. 1), comprising illumination means wherein the scooter lighting system causes, for every discrete vibration event captured by the one or more vibration sensors, a single LED of the multiple addressable LEDs to emit light or stop emitting light. (Page 3, Lines 25-28) Grossman does not teach one or more lighting devices are light emitting diode (LED) strips located within the steering tube of the electric scooter or located on an outer surface of the chassis of the electric scooter; nor does Grossman teach the scooter lighting system generates the illumination patterns based on the data received from the one or more vibration sensors and based on a current speed at which the electric scooter is being driven by a rider of the electric scooter.
Kertes teaches one or more lighting devices are light emitting diode (LED) strips (Fig. 1, 8) having multiple addressable LEDs (Fig. 3); wherein the one or more lighting devices include lighting devices located on an outer surface of the chassis of the electric scooter. (Fig. 1, 8); wherein one or more lighting devices are light emitting diode (LED) strips (Fig. 1, 8) having multiple addressable LEDs (Fig. 3); wherein the scooter lighting system generates the illumination patterns based on a current speed (Col. 3, Lines 3-10) at which the electric scooter is being driven by a rider of the electric scooter.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to alternatively use the speed triggered external lighting means of Kertes with the scooter of Grossman to allow for improved lighting of an electric scooter. Utilizing externally mounted lighting devices on a vehicle would provide for the predictable result of increased visibility, and particularly at increased speeds. Improved lighting would therefore provide for the obvious benefit of improved safety to an operator. (Kertes, Col. 1, Lines 10-14)
Claim 14;
Grossman as modified teaches one or more lighting devices are light emitting diode (LED) strips (Kertes, Fig. 1, 8) having multiple addressable LEDs (Kertes, Fig. 3); wherein the scooter lighting system generates the illumination patterns based on a current speed (Kertes, Col. 3, Lines 3-10) at which the electric scooter is being driven by a rider of the electric scooter.
Claim 17;
Grossman as modified teaches the one or more lighting devices include lighting devices located located on an outer surface of the chassis of the electric scooter. (Kertes, Fig. 1, 8)
Claim 20;
Grossman as modified teaches wherein the one or more lighting devices are light emitting diode (LED) strips (Kertes, Fig. 3) having multiple addressable LEDs; and wherein the scooter lighting system causes, for each vibration captured by the one or more IMUs or vibration sensors, a single LED of the multiple addressable LEDs to emit light or stop emitting light. (Grossman, Page 3, Lines 25-28)

Claims 3 & 5 are rejected under 35 U.S.C. 103 as being unpatentable over Grossman (GB 2422583) in view of Ulman (US 20200283086) as applied to claim 1 above, and in further view of Tang (US 20200250975).
Claim 3;
Grossman teaches an electric scooter comprising vibration sensing means. (Fig. 1) Grossman does not explicitly teach a vibration sensor as an accelerometer. 
Tang teaches an accelerometer sensor. (¶0025, Lines 1-5)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to alternatively use the accelerometer means of Tang with the control means of Grossman. Accelerometers as sensing devices are a well understood and routine means to determine vibration. 
Claim 5;
Grossman teaches an electric scooter comprising vibration sensing means. (Fig. 1) Grossman does not teach one or more vibration sensors include a first vibration sensor disposed within a rear portion of the chassis of the electric scooter and a second vibration sensor disposed within a front portion of the chassis of the electric scooter.
Tang teaches a first vibration sensor disposed within a rear portion of the chassis of the electric scooter and a second vibration sensor disposed within a front portion of the chassis of the electric scooter. (¶0025, Lines 23-28)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to additionally use the two vibrational sensing means of Tang with the control means of Grossman. Additional sensing units would provide a control system with additional environmental data for the vehicle and offer the benefit of improved detection for unsafe conditions. This would provide for the obvious benefit of increased safety while moving in unsafe environments. (Tang, ¶0004) 

Claims 6 & 7 are rejected under 35 U.S.C. 103 as being unpatentable over Grossman (GB 2422583) in view of Ulman (US 20200283086) as applied to claim 1 above, and in further view of Hartnell (GB 2484456 – please reference description included).
Grossman teaches an electric scooter (Fig. 1), comprising: a chassis 22 that includes an electric battery, a controller 40, and a memory accessible by the controller; a deck 20 disposed on top of the chassis; a steering tube 210 attached to the chassis; handlebars 36 supported by the steering tube; a front wheel 28, a back wheel 30; one or more lighting devices 16 located on an outer surface of the chassis of the electric scooter (Fig. 1). Grossman does not teach a first light emitting diode (LED) strip contained within the steering tube of the electric scooter;
Hartnell teaches a first light emitting diode (LED) strip contained within the steering tube of the electric scooter; (Fig. 1a/b; Page 1, Line 45)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to additionally use the steering tube lighting means of Hartnell with the scooter system of Grossman to provide for the obvious benefit of increased safety for a vehicle operator. (Hartnell, Page 1, Lines 16-21)

Claims 8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Grossman (GB 2422583) in view of Ulman (US 20200283086) as applied to claim 1 above, and in further view of Wendt (US 20210155153).
Claim 8;
Grossman teaches the scooter lighting system (Fig. 1) generates the illumination patterns based on the data received from the one or more vibration sensors (Page 3, Lines 25-28). Grossman does not teach a second light emitting diode (LED) strip located on a rear fender of the electric scooter. 
Wendt teaches a second light emitting diode (LED) strip located on a rear fender of the electric scooter. (Fig. 1, 22, 24, 28)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to additionally use rear lighting means Wendt with the scooter system of Grossman to provide visibility at the rear of the vehicle. This would provide for the obvious benefit of increased safety for riders. (Wendt, ¶0026)
Claim 11;
Grossman teaches the scooter lighting system generates the illumination patterns based on the data received from the one or more vibration sensors (Page 3, Lines 25-28). Grossman does not teach illumination based on a proximity from which the electric scooter is to another electric scooter.
Wendt teaches a method of illuminating vehicle lights after determining the proximity from which the electric scooter is to another vehicle. (¶0032, Lines 3-9)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to additionally use the proximity sensing means of Wendt with the scooter system of Grossman to increase awareness of the vehicle operators. This would provide for the obvious benefit of increased safety for riders. (Wendt, ¶0004)
 Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Grossman (GB 2422583) as applied to claim 12 above, and in further view of Wendt (US 20210155153).
Grossman teaches the scooter lighting system generates the illumination patterns based on the data received from the one or more vibration sensors (Page 3, Lines 25-28). Grossman does not teach illumination based on a proximity from which the electric scooter is to another electric scooter.
Wendt teaches a method of illuminating vehicle lights after determining the proximity from which the electric scooter is to another vehicle. (¶0032, Lines 3-9)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to additionally use the proximity sensing means of Wendt with the scooter system of Grossman to increase awareness of the vehicle operators. This would provide for the obvious benefit of increased safety for riders. (Wendt, ¶0004)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Citation of scooter systems of interest are cited on the attached PTO-892 for reference.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYLES HARRIS whose telephone number is (571)272-2348. The examiner can normally be reached M-F 0800-1700 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on (571)270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.A.H./Examiner, Art Unit 3611                                                                                                                                                                                                        

/JACOB D KNUTSON/Primary Examiner, Art Unit 3611